Title: From Benjamin Franklin to James Woodmason, [10 January 1780]
From: Franklin, Benjamin
To: Woodmason, James


Sir,
[January 10, 1780]
I have lately receiv’d yours, without Date, acquainting me that the Paper I ordered is at length finished, & will be sent by the first Ship to Amsterdam, which I am glad to hear. If not already gone, please to insure it, and send me your Account. Present my affectionate Respects to your good Father, and believe me to be Sir, Your assured Friend & humble Servant
BF
Mr Woodmason, Stationer, London.Sent
